Exhibit 10.1.1

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
Ikanos Communications, Inc. (the “Company”) under the Company’s 2014 Stock
Incentive Plan (the “Plan”):

 

Name of Participant:

  

 

Total Number of Stock Units Granted:

  

 

Date of Grant:

                                ,            

Vesting Commencement Date:

                                ,            

Vesting Schedule:

   [The Stock Units subject to this Award vest when you complete each [12
months] of continuous service as an Employee or a Consultant (“Service”) from
the Vesting Commencement Date.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the terms and conditions of the Plan and the Stock Unit Agreement, including any
special terms and conditions for your country in the appendix attached thereto
(collectively, the “Agreement”), both of which are attached to and made a part
of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the U.S. Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

[NAME OF PARTICIPANT]               IKANOS COMMUNICATIONS, INC.

 

        By:      

 

 

        Its:      

 

Print Name         

 

IKANOS COMMUNICATIONS, INC.

NOTICE OF STOCK UNIT AWARD

-1-



--------------------------------------------------------------------------------

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units

No cash payment is required for the Stock Units you receive.

 

Vesting

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award (the “Notice”).

 

  No additional Stock Units vest after your Service has terminated for any
reason.

 

Forfeiture

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

  For purposes of your Award, your Service will be considered terminated as of
the date you are no longer actively providing Services to the Company and/or its
Parent, Subsidiaries or Affiliates (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you render Service or the terms of
your employment agreement or service contract, if any), and unless otherwise
expressly provided in Agreement or determined by the Administrator, your right
to vest in the Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., your period of Service
would not include any “garden leave” or similar period mandated under local
law).

 

  This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

  The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

 

Leaves of Absence

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave, or another bona fide leave of absence, if the
leave of absence was approved by the Company in writing and if continued
crediting of Service is required by the terms of the leave or by applicable law.
But your Service terminates when the approved leave ends, unless you immediately
return to active work.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-1-



--------------------------------------------------------------------------------

  If you go on a leave of absence, then the vesting schedule specified in the
Notice may be adjusted in accordance with the Company’s leave of absence policy
or the terms of your leave. If you commence working on a part-time basis, then
the vesting schedule specified in the Notice may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

Nature of Stock Units

Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.

 

No Voting Rights or Dividends; Dividend Equivalents

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a shareholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.

 

  Notwithstanding the foregoing, dividend equivalents shall be paid or credited
on Stock Units (other than Stock Units that, at the relevant record date,
previously have been settled or forfeited) as follows, except that the
Administrator may specify an alternative treatment from that specified below:

 

  If the Company declares and pays a dividend or distribution on the Shares in
the form of cash, then you will be credited, as of the payment date for such
dividend or distribution, an amount equal to the number of Stock Units credited
to you as of the record date for such dividend or distribution multiplied by the
amount that would have been paid as a dividend or distribution on each
outstanding Share at such payment date. Any amounts credited under this
paragraph shall be subject to the restrictions and conditions that apply to the
Stock Unit with respect to which the amounts are credited and will be payable
when the underlying Stock Unit becomes payable. At the time the underlying Stock
Unit becomes payable, the Company has the discretion to pay any accrued dividend
equivalents either in cash or in Shares. If the underlying Stock Unit does not
vest or is forfeited, any amounts credited under this paragraph with respect to
the underlying Stock Unit will also fail to vest and be forfeited.

 

Stock Units Nontransferable

You may not sell, transfer, assign, pledge, or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan. If
you attempt to do any of these things, your Stock Units will immediately become
invalid.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-2-



--------------------------------------------------------------------------------

Settlement of Stock Units

Each of your vested Stock Units will be settled when it vests; provided,
however, that settlement of each Stock Unit will be deferred to the first
permissible trading day for the Shares, if later than the applicable vesting
date, but in no event later than December 31 of the calendar year in which the
applicable vesting date occurs.
For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b) you are permitted to sell
Shares on that day without incurring liability under section 16(b) of the
Exchange Act, (c) either (i) you are not in possession of material non-public
information that would make it illegal for you to sell Shares on that day under
Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1 under the Exchange Act
would apply to the sale; (d) you are permitted to sell Shares on that day under
such written insider trading policy as may have been adopted by the Company; and
(e) you are not prohibited from selling Shares on that day by a written
agreement between you and the Company or a third party.

 

  At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Administrator will determine
whether cash will be paid in lieu of any fractional Share or whether such
fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated. In addition, the Shares are issued to you subject to the
condition that the issuance of the Shares not violate any law or regulation.

 

Withholding Taxes and Stock Withholding

Regardless of any action the Company or, if different, your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends and/or dividend equivalents;
and (2) do not commit to and are under no

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-3-



--------------------------------------------------------------------------------

  obligation to structure the terms of the Award or any aspect of the Stock
Units to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

  Prior to any relevant taxable or tax withholding event, as applicable, you
agree to pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.

 

  In this regard, you authorize the Company and/or the Employer, or their
respective agents, at the discretion of the Administrator, to withhold all
applicable Tax-Related Items legally payable by you by one or a combination of
the following: (a) withholding from your wages or other cash compensation paid
to you by the Company and/or the Employer, (b) withholding Shares that otherwise
would be issued to you when your Stock Units are settled, (c) withholding from
the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent), or (d) any other arrangement
approved by the Administrator. The Fair Market Value of these Shares, determined
as of the effective date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the Tax-Related Items.

 

  Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items.

 

  Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-4-



--------------------------------------------------------------------------------

  or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
section, and your rights to the Shares shall be forfeited if you do not comply
with such obligations on or before December 31 of the calendar year in which the
applicable vesting date for the Stock Units occurs.

 

Restrictions on Resale

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

No Retention Rights

Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company, the Employer, or a Subsidiary of the Company in any
capacity. The Company, the Employer, and its Subsidiaries reserve the right to
terminate your Service at any time, with or without cause.

 

Adjustments

The number of Stock Units covered by this Award shall be subject to adjustment
in the event of a stock split, a stock dividend, or a similar change in Company
Shares, and in other circumstances, as set forth in the Plan.

 

Successors and Assigns

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice

Any notice required or permitted under this Agreement shall be given in writing
(including electronically pursuant to procedures the Administrator may
establish) and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).

 

Venue

For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-5-



--------------------------------------------------------------------------------

Nature of Grant

In accepting the grant, you acknowledge, understand and agree that: (i) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, amended, suspended or terminated by the Company at any time, to
the extent permitted by the Plan; (ii) the grant of your Award is voluntary and
occasional and does not in any way create any contractual or other right to
receive additional grants of awards (or benefits in lieu of awards) at any time
or in any amount, even if awards have been granted in the past; (iii) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company; (iv) you are voluntarily participating in the Plan; (v) your Stock
Units and the Shares subject to the Award are not intended to replace any
pension rights or compensation; (vi) your Stock Units and the Shares subject to
the Award, and the income and value of same, are extraordinary items of
compensation outside the scope of your employment or service contract, if any,
and shall not be considered a part of your normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; (vii) the future value of
the underlying Shares is unknown, indeterminable and cannot be predicted with
certainty; (viii) no claim or entitlement to compensation or damages shall arise
from forfeiture of your Stock Units resulting from the termination of your
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you render Service or the
terms of your employment agreement or service contract, if any), and in
consideration of the grant of the Stock Units to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the
Company, the Employer and/or any Parent, Subsidiaries or any “Affiliate” (which,
for purposes of this Agreement shall mean any entity other than a Subsidiary, if
the Company and/or one or more Subsidiaries own not less than 50% of such
entity), waive your ability, if any, to bring any such claim, and release the
Company, the Employer and/or any Parent, Subsidiaries or Affiliates from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; (ix) unless otherwise provided in the Plan or by the Administrator
in its discretion, your Award and the benefits evidenced by this Agreement do
not create any entitlement to have your Award or any such benefits transferred
to, or assumed by,

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-6-



--------------------------------------------------------------------------------

  another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and (x) the
following provisions apply only if you are providing Services outside the United
States: (a) the Stock Units and the Shares subject to the Award, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose; and (b) neither the Company, the Employer nor any Parent,
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between your local currency and the U.S. Dollar that may affect the
value of your Award or of any amounts due to you pursuant to the settlement of
the Stock Units or the subsequent sale of any Shares acquired upon settlement.

 

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Stock Unit grant materials (“Data”) by and among,
as applicable, the Employer, the Company, its Parent, Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

 

  You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.

 

  You understand that Data may be transferred to any broker as designated by the
Company, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration, and management of the Plan. You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-7-



--------------------------------------------------------------------------------

  request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or Service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Stock Units or other equity awards or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

Insider Trading Restrictions/Market Abuse Laws

You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell Shares or rights to Shares under the Plan during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

 

Language

If you have received this Agreement or any other document relating to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-8-



--------------------------------------------------------------------------------

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.

 

Appendix

Notwithstanding any provisions in this Agreement, the Stock Unit grant shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement for your country (the “Appendix”). Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you; to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

 

Imposition of Other Requirements

The Administrator reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Administrator determines it is necessary or advisable
for legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms not otherwise defined in this Agreement shall have the
meanings assigned to them in the Plan and the Notice. The Notice, this Agreement
(which, for the avoidance of doubt, includes any special terms and conditions
for your country in the Appendix attached hereto), and the Plan constitute the
entire understanding between you and the Company regarding this Award. Any prior
agreements, commitments, or negotiations concerning this Award are superseded.
This Agreement may be amended by the Administrator without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-9-



--------------------------------------------------------------------------------

BY SIGNING THE NOTICE,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED IN THE NOTICE, THIS AGREEMENT AND IN THE PLAN.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-10-



--------------------------------------------------------------------------------

APPENDIX TO

STOCK UNIT AGREEMENT

This Appendix includes additional terms and conditions that govern the Stock
Units granted to you if you reside in one of the countries listed herein. This
Appendix forms part of the Agreement. These terms and conditions are in addition
to, or if so indicated, in place of, the terms and conditions in the Agreement.

This Appendix also includes information regarding exchange controls, securities
laws, and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the exchange control,
securities laws, and other laws in effect in the respective countries as of July
2014. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information noted herein as
the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you vest in the Stock Units or when you sell the Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
Date of Grant, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to you. The Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you under these circumstances.

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the grant, you confirm
having read and understood the documents relating to this grant (the Plan and
the Agreement) which were provided in the English language. You accept the terms
of those documents accordingly.

Consentement relatif à l’utilisation de la langue anglaise. En acceptant
l’attribution, vous confirmez ainsi avoir lu et compris les documents relatifs à
cette attribution (le Plan et ce Contrat) qui ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.

Notifications

Tax Information. The Stock Units are not intended to be French tax-qualified
Awards.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-11-



--------------------------------------------------------------------------------

Exchange Control Information. If you hold Shares outside of France or maintain a
foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically each month to the German Federal Bank. If you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from a German federal bank and complying with applicable
reporting requirements.

INDIA

Notifications

Exchange Control Information. Indian residents are required to repatriate any
proceeds from the sale of Shares and any cash dividends received in relation to
the Shares to India within 90 and 180 days of receipt, respectively. Upon
repatriation, you will receive a foreign inward remittance certificate (“FIRC”)
from the bank where you deposit the foreign currency and you should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India or the Employer requests proof of repatriation. It is your responsibility
to comply with applicable exchange control laws in India.

Foreign Account / Assets Reporting Information. Indian residents are required to
declare the following items in their annual tax return: (i) any foreign assets
held by them (including Shares acquired under the Plan), and (ii) any foreign
bank accounts for which they have signing authority. It is your responsibility
to comply with applicable foreign asset tax laws in India and you should consult
with your personal tax advisor to ensure that you are properly reporting your
foreign assets and bank accounts.

JAPAN

Notifications

Foreign Account / Assets Reporting Information. You are required to report
details of any assets held outside Japan as of December 31 (including Shares
acquired under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15 each year. You
should consult with your personal tax advisor to determine if the reporting
obligation applies to you and whether you will be required to include details of
your outstanding Stock Units, as well as Shares, in the report.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-12-



--------------------------------------------------------------------------------

KOREA

Notifications

Exchange Control Information. If you receive US$500,000 or more from the sale of
Shares in a single transaction, Korean exchange control laws require you to
repatriate the proceeds to Korea within 18 months of the sale.

Foreign Account / Assets Reporting Information. If you are a Korean resident,
you must declare all of your foreign financial accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency). You should consult with
your personal tax advisor to determine your personal reporting obligations.

TAIWAN

Notifications

Exchange Control Information. You may acquire and remit foreign currency
(including the proceeds from the sale of Shares) up to U.S. $5,000,000 per year
without justification.

If the transaction amount is TWD 500,000 or more in a single transaction, you
must submit a Foreign Exchange Transaction Form. If the transaction amount is
U.S. $500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.

UNITED KINGDOM

Terms and Conditions

Settlement of Stock Units. The following provision supplements the “Settlement
of Stock Units” section of the Agreement:

Notwithstanding any discretion contained in Section 8(d) the Plan, in no event
shall Stock Units be satisfied by the delivery of cash or a combination of cash
and Shares.

Withholding Taxes and Stock Withholding. The following provision supplements the
“Withholding Taxes and Stock Withholding” section of the Agreement:

If payment or withholding of the income tax liability is not made within 90 days
of the event giving rise to the income tax liability (the “Taxable Event”), or,
if the Taxable Event occurs on or after April 6, 2014, within 90 days after the
end of the U.K. tax year in which the Taxable Event occurs, or such other period
specified in Section 222(1)(c) of the United Kingdom Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-13-



--------------------------------------------------------------------------------

amount of any uncollected income tax will constitute a loan owed by you to the
Employer, effective on the Due Date. You agree that the loan will bear interest
at the then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”),
it will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in the
Withholding Taxes and Stock Withholding section of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income tax due. In the event that you
are a director or executive officer and the income tax is not collected from or
paid by you by the Due Date, the amount of any uncollected income tax may
constitute a benefit to you on which additional income tax and employee national
insurance contributions (“NICs”) may be payable. You will be responsible for
reporting and paying any income tax and employee NICs, due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company and/or the Employer (as applicable) the value of any employee NICs
due on this additional benefit, which the Company or the Employer may recover at
any time thereafter by any of the means referred to in the Withholding Taxes and
Stock Withholding section of the Agreement.

 

IKANOS COMMUNICATIONS, INC.

STOCK UNIT AGREEMENT

-14-